Case: 2:20-cv-02129-EAS-CMV Doc #: 65 Filed: 04/21/21 Page: 1 of 1 PAGEID #: 798




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Thompson, et al.,

                      Plaintiffs,

v.                                                                  Case No. 20-2129
                                                                    Judge Sargus
DeWine, et al.,
                      Defendants.


               PLAINTIFFS' MOTION FOR STATUS CONFERENCE

       On April 19, 2021, the Supreme Court denied interlocutory review by certiorari in this

case. See Thompson v. DeWine, No. 20-1072 (U.S., April 19, 2021). Plaintiffs in that filing had

requested that the Supreme Court review on an interlocutory basis the Sixth Circuit's reversal,

Thompson v. DeWine, 976 F.3d 610 (6th Cir., Sept. 16, 2020), of this Court's preliminary

injunction. See Thompson v. DeWine, 461 F. Supp.3d 712 (S.D. Ohio, May 19, 2020).

       Because interlocutory review will not be had in the Supreme Court, and because the

interlocutory appeal is complete in the Sixth Circuit, Plaintiffs respectfully request a status

conference in this Court to discuss and inform the Court of their plans to proceed.

                                                     Respectfully submitted,

                                                     /s/ Mark R. Brown

OLIVER B. HALL                                       MARK R. BROWN
CENTER FOR COMPETITIVE DEMOCRACY                     303 East Broad Street
P.O. Box 21090                                       Columbus, OH 43215
Washington, D.C. 20009                               (614) 236-6590
(202) 248-9294                                       (614) 236-6956 (fax)
oliverhall@competitivedemocracy.org                  mbrown@law.capital.edu
Attorneys for Plaintiffs

                                                 1
